UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 08-6235



JOHN PAUL SMITH, SR.,

                Plaintiff - Appellant,

          v.


COMMONWEALTH OF VIRGINIA; VIRGINIA DEPARTMENT OF CORRECTIONS;
GENE M. JOHNSON, VDOC Director; FRED SCHILLING, VDOC Health
Services Director; POWHATAN CORRECTIONAL CENTER; EDDIE L.
PEARSON, Warden; WARDEN BAILEY; DOCTOR RODR; NURSE SPIGLE,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (2:06-cv-00643-RBS-TEM)


Submitted:   July 31, 2008                 Decided:   August 29, 2008


Before MICHAEL, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Paul Smith, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               John Paul Smith, Sr., appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2000) complaint for failure to

state a claim.      We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court. Smith v. Virginia, No. 2:06-cv-00643-RBS-TEM (E.D.

Va. Jan. 17, 2008).           We dispense with oral argument because the

facts    and    legal   contentions    are     adequately   presented    in   the

materials      before   the    court   and     argument   would   not   aid   the

decisional process.

                                                                        AFFIRMED




                                       - 2 -